DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of roller holders arranged to be spaced apart from one another… (of claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the pivot shaft".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first guide member".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-157173 (“JP ‘173”).  Regarding claims 1 and 11, JP ‘173 disclosed an image forming apparatus comprising a sheet conveyer, comprising: 
 	a body comprising a conveyer path, in which a sheet is conveyable (Figure 1); 
 	a first roller (5B, 16B) located in the conveyer path; 
 	a second roller (7, 16A) located to face the first roller; 
 	a roller holder (31) configured to support the second roller rotatably; 
 	an urging member configured to urge the roller holder, [see the following portions from the translation obtained from https://patents.google.com/patent/JP2011157173A/en?oq=2011-157173
 	“Of the rollers constituting the registration roller 16, the roller 16B facing the one roller 16A is given a habit of abutting toward the one roller 16A by an urging means (not shown). Accordingly, the roller 16B facing the one roller 16A is a member that can change the distance between the opposed shafts by moving in the contact / separation direction with respect to the one roller 16A against urging.” 
 	“A guide member 102 that urges the unit 31 so as to abut on the 5A side is provided. The guide member 102 is given a habit of being constantly displaced toward the unit 31 as shown by an arrow S in FIG. 2A by a pressing biasing means such as a spring (not shown)”]; and 
 	a guide member (101) supported rotatably by the body at a position on a side opposite to the first roller across the second roller, the guide member being pivotable between a closed position (Figure 1), in which the guide member forms the conveyer path, and an open position, in which the conveyer path and the roller holder are exposed outward (Figures 2B, 2C), 
 	a recorder (5) configured to record an image on the sheet being conveyed in the conveyer path;

 	wherein the urging member is configured to urge the roller holder toward the first position (see the quoted portions above).
   	Regarding claim 2, JP ‘173 disclosed a volume of a part of the guide member (the bottommost surface as seen in Figure 1) occupying a space reserved in the body on a side opposite to the first roller across the roller holder is smaller when the guide member is located at the closed position than when the guide member is located at the open position.  
	Regarding claim 7, JP ‘173 disclosed the roller holder is pivotable to move between the first position and the second position (Figures 2A-2C).
 	Regarding claim 8, JP ‘173 disclosed a pivot shaft for the roller holder is located at a position upstream from the second roller in a conveying direction to convey the sheet, and wherein the roller holder extends to a position downstream from the second roller in the conveying direction (see Figures 2A-2C).
	Regarding claim 10, JP ‘173 disclosed the guide member located at the closed position forms a part of an exterior wall of the body (Figure 1).  
 	Regarding claims 12 and 20, JP ‘173 disclosed an image recording apparatus, comprising: a sheet conveyer, the sheet conveyer comprising:  

 	a first roller (5B, 16B) located in the conveyer path; 
 	a second roller (7, 16A) located to face the first roller; 
 	a roller holder (31) configured to support the second roller rotatably, the roller holder being pivotable between a first position, in which the second roller contacts the first roller (Figure 2A), and a second position, in which the second roller is separated from the first roller (Figures 2B-2C); 
 	an urging member (as mentioned above) configured to urge the roller holder toward the first position; 
 	a (first) guide member (101) pivotably supported by the body independently from the roller holder at a position on a side opposite to the first roller across the second roller, the first guide member being pivotable between a closed position (Figure 1), in which the first guide member closes the body and forms a part of the conveyer path, and an open position (Figures 2B-2C), in which the first guide member opens the body and exposes the conveyer path and the roller holder; and 
 	a recorder (5) configured to record an image on the sheet being conveyed in the conveyer path, 
 	wherein the roller holder comprises a guide portion forming another part of the conveyer path at a position downstream from the second roller in a conveying direction to convey the sheet (Figure 3A).  
 	Regarding claim 13, JP ‘173 disclosed the guide portion extends to a position downstream from the first roller in the conveying direction (Figure 1).  

 	Regarding claim 15, JP ‘173 disclosed a tray (Figure 5) comprising a supporting surface, the supporting surface being configured to support the sheet; a feeder (14) configured to feed the sheet supported by the tray in a feeding direction; and a second guide member (see unlabeled guide in Figures 1, and 2A-2C) located at a position downstream from the tray in the feeding direction, the second guide member comprising a guide surface extending to be higher toward downstream in the feeding direction and inclining with respect to the supporting surface, wherein the first roller and the second roller are located at upper positions with respect to the guide surface, wherein the guide surface is configured to guide the sheet being fed by the feeder to guide the sheet toward a position in the conveyer path between the first roller and the second roller (5B, 7), and wherein a pivot shaft for the roller holder is located at a position lower than an upper end of the guide surface (Figures 2A-2C).  
	Regarding claim 19, JP ‘173 disclosed the guide member located at the closed position forms a part of an exterior wall of the body (Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 4, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘173 in view of Maruyama et al. US 2015/0084272 (“Maruyama”).  JP ‘172 disclosed the limitations of claims 1 and 19 as listed above but did not teach oval shaped bearings as claimed.  
Maruyama teaches a pivot shaft for a guide member is movable in an oval-shaped bearing that supports the guide member pivotably (see Figure 12B).  The body comprises a contact portion (92), the contact portion being configured to contact the guide member (56R) located at the open position, and wherein the contact portion contacting the guide member located at the open position restricts the bearing from moving relatively to the pivot shaft (see at least paragraphs 0080-0082).  A bearing to support the pivot shaft pivotably comprises an opening, through which the bearing is partly open in a circumferential direction (Figure 15), and wherein the pivot is configured to fit in the bearing through the opening.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Maruyama within JP ‘172 and to use the bearing arrangement to support the pivot shaft for the roller holder to support the cover while opened and allow easy assembly for the roller holder.

Allowable Subject Matter
Claims 5, 6, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658